         Case 1:19-cr-00037-DAK Document 1 Filed 04/03/19 Page 1 of 2




                                                                                    f"IL ...
                       . d     . A       (# 6)                         ' - i ... ... ED
JOHN W. HUBER, Umte States ~orney. 722 .                               LlSTf~f(;I': COUP?T
VICTORIA K. McF ~RLAND, Special ~ss1stant Umted States Attorney ~# 11411) ·                    ·
Attorneys for th~ Umted States of Amenca       .             .    il/9 APR ·- 3 A ff:
Office of the Umted States Attorney    ·                    ·          .• ,            .
                                                                                             33
111 South Main Street, Suite 1800                                      ll?iCT OF U
Salt Lake City, Utah 84111-2176                                  ....
Telephone: (801) 5 2 4 - 5 6 8 2 , .;.,·;;·:·:ir:···;1J'.r:·~;-·::::···".'···-·······
                                                                            7            ....


                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, NORTHERN DIVISION


                                                          INDICTMENT
  UNITED STATES OF AMERICA,
                                                VIOLATIONS:
         Plaintiff,                             Counts I, II, and III: 18 U.S.C. § 641
                                                  (Unauthorized Sale of Government
         vs.                                      Property).

  DAVID KEITH VAUGHN,
                                                   Case: 1:19-cr-00037
         Defendant.                                Assigned To : Kimball, Dale A.
                                                   Assign. Date : 4/3/2019
                                                   Description:


       The Grand Jury Charges:
                                         COUNT I
                                    18 u.s.c. § 641
                       (Unauthorized Sale of Government Property)

       On or about April 24, 2018, in the Northern Division of the District of Utah,

                                DAVID KEITH VAUGHN,

defendant herein, did willfully and knowingly and without authority sell, convey, and

dispose of property belonging to the United States Forest Service, a department or agency

of the United States, in an amount less than $1,000.00, all in violation of 18 U.S.C. § 641. ·
         Case 1:19-cr-00037-DAK Document 1 Filed 04/03/19 Page 2 of 2




                                      COUNT II
                                    18 u.s.c. § 641
                       (Unauthorized Sale of Government Property)

       On or about May 12, 2018, in the Northern Division of the District of Utah,

                               DAVID KEITH V Al)GHN,

defendant herein, did willfully and lmowingly and without authority sell, convey, and

dispose of property belonging to the United States Forest Service, a department or agency

of the United States, in an amount greater than $1,000.00, all in violation of 18 U.S.C. §

641.

                                      COUNT III
                                    18 u.s.c. § 641
                       (Unauthorized Sale of Govermpent Property)

       On or about July 19, 2018, in the Northern Divi.sion of the District of Utah,

                               DAVID KEITH VAUGHN,

defendant herein, did willfully and lmowingly and without authority sell, convey, and

dispose of property belonging to the Veterans Ad1ninistration, a department or agency of

the United States, in an amount greater than $1,000.00, all in violation of 18 U.S.C. § 641.

                                                  A TRUE BILL:




                                                  FOREPERSON OF GRAND JURY

JOHN W. HUBER ·
United States Attorney


\J~ ~\<. ~N~
           ~
             OJ'Vdv
vICTruAK.McFARLA
Special Assistant United States Attorney

                                              2
